             Case 2:18-cv-00522-TLN-KJN Document 49 Filed 09/10/19 Page 1 of 2

 1   LAURA CLAUSON FERREE, Cal. Bar No. 258127
     JESSICA HILLER, Cal. Bar No. 308063
 2   CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
     511 D Street
 3   Marysville, CA 95901
     Telephone: (530) 742-5191
 4   Facsimile: (530) 742-0491
     jhiller@crla.org
 5   lferree@crla.org
 6   NEIL A.F. POPOVIC, Cal. Bar No. 132403
     SNEHAL DESAI, Cal. Bar No. 309434
 7   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 8     Including Professional Corporations
     Four Embarcadero Center, 17th Floor
 9   San Francisco, California 94111-4109
     Telephone: (415) 434-9100
10   Facsimile: (415) 434-3947
     npopovic@sheppardmullin.com
11   sndesai@sheppardmullin.com
     dfong@sheppardmullin.com
12

13   Attorneys for Plaintiffs

14                                  IN THE UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF CALFORNIA
15

16
        JOYCE JEREMIAH, BETTY LANE,                         Case No.: 2:18-cv-00522-TLN-KJN
17      PAULINE FLACK, SARAH JUAREZ,
        BETH MARTIN, RIA HAGAN,                             PLAINTIFFS AND DEFENDANT SUTTER
18      ROBERT MCMULLIN II, ANDREW                          COUNTY’S STIPULATION OF
        BLACKBURN, MICHAEL ROSE,                            VOLUNTARY DISMISSAL; ORDER
19      BARTON SHAFER,

20               Plaintiffs,

21               v.
                                                                         No. CVCM ’13 - 0222
22      SUTTER COUNTY, CITY OF YUBA
        CITY,
23
                 Defendants.
24

25

26
     IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs JOYCE JEREMIAH,
27
     BETTY LANE, PAULINE FLACK, SARAH JUAREZ, BETH MARTIN, RIA HAGAN,
28
                                                                                               1
     Jeremiah et al. v. Sutter County et al.
     Stipulation of Dismissal of Action Against Sutter County
             Case 2:18-cv-00522-TLN-KJN Document 49 Filed 09/10/19 Page 2 of 2

 1   ROBERT MCMULLIN II, ANDREW BLACKBURN, MICHAEL ROSE, BARTON SHAFER

 2   and Defendant COUNTY OF SUTTER, by and through their undersigned counsel, that any and

 3   all claims against Defendant COUNTY OF SUTTER be dismissed with prejudice pursuant to

 4   Rule 41(a)(2) of the Federal Rules of Civil Procedure. Pursuant to Local Rule 131(e), all

 5   signatories listed, and whose behalf the filing is submitted, concur in the filing’s content and

 6   have authorized the filing.

 7
     Date: September 10, 2019                            CALIFORNIA RURAL LEGAL ASSISTANCE,
 8                                                       INC.
 9                                                       /s/ Laura Clauson Ferree
                                                         Laura Clauson Ferree
10                                                       Attorney for Plaintiffs
11                                                       SHEPPARD, MULLIN, RICHTER &
                                                         HAMPTON, LLP
12
                                                         /s/ Neil A.F. Popović
13                                                       Neil A.F. Popović
                                                         Attorney for Plaintiffs
14

15
     Date: September 10, 2019                            PORTER SCOTT
16
                                                         /s/ John R. Whitefleet
17                                                       John R. Whitefleet
                                                         Attorney for Sutter County
18

19
                                                        ORDER
20
     The County of Sutter is hereby ordered dismissed with prejudice.
21

22                                                       ________________________________________
                                                               District Court Judge Troy L. Nunley
23

24

25

26
27

28
                                                                                                     2
     Jeremiah et al. v. Sutter County et al.
     Stipulation of Dismissal of Action Against Sutter County
